Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 9 are objected to because of the following informalities:  in claim 1, lines 4 and 16, “locking heads” and “first locking section” should agree with the “locking bosses” and “second locking section”, respectively, disclosed in the specification.  In claim 3, line 2, “recess” should agree with “recessed portion” disclosed in the specification.  In claim 9, line 2, the second instance of “is” should be – are --.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al 9991631 in view of Hanyu et al 2012/0184127.
	Regarding claim 1, Zhao et al (front page and Figure 5) substantially discloses the claimed invention, including an electrical connector assembly comprising: a board connector 100 comprising: a first seat comprising a base 11 and two opposite first sidewalls 122 commonly defining a mating space 132, and a pair of first locking portions 121 with locking heads 12111 projecting into the mating space; and a plurality of first terminals 2 retained in the first seat and comprising contacting portions 22 projecting into the mating space and leg portions 23 extending out of the base; and a cable connector 200 adapted for mating with the board connector, the cable connector comprising: a second seat 4 comprising a pair of second locking portions 422 to engage with the first locking portions of the board connector; and a plurality of second terminals 5 retained in the second seat.  Hanyu et al (front page) discloses the first seat of the board connector 2 further comprises a second sidewall 20 unitarily connecting with the base and the first sidewalls at a same side, and the second sidewall defines a first locking section 20b to engage with a second locking section 327 defined on the cable connector 3, and to provide Zhao et al with this type of structure thus would have been obvious, to better prevent separation between the connectors.
Regarding claim 2, Hanyu et al discloses the first locking section of the board connector 2 comprises at least one locking hole 20b running through the second sidewall 20 in a second direction perpendicular to the second sidewall, and the second locking section of the cable connector 3 comprises at least one locking bump 327 on the second seat to be received in the at least one locking hole. 
Regarding claim 3, Zhao et al discloses the board connector 100 defines a recess 113 recessed from a front face of the base 11 of the first seat, and the cable connector 200 defines a post 43 protruding forward to be received in the recess.
Regarding claim 4, Zhao et al substantially discloses the claimed invention, including a board connector 100 adapted for mating with a cable connector 200, comprising: a first seat comprising a base 11, two opposite first sidewalls 122 arranged along a first direction, and a plurality of first terminals 2 retained in the base and comprising contacting portions 22 projecting from a front face of the base and arranged along the first direction between the two first sidewalls.  Hanyu et al discloses a second sidewall 20 connecting with the base and the first sidewalls at top faces thereof, the second sidewall defines a first locking section 20b for engaging with a corresponding second locking section 327 defined on the cable connector 3, and to provide Zhao et al with this type of structure thus would have been obvious, to better prevent separation between the connectors.
Regarding claim 5, Hanyu et al discloses the first locking section comprises at least one locking hole 20b.
Regarding claim 6, Hanyu et al discloses the at least one locking hole 20b runs through a lower face of the second sidewall.
Regarding claim 7, Hanyu et al discloses the at least one locking hole 20b is located between front ends of the contacting portions and the base in the second direction.
Regarding claim 8, Hanyu et al discloses one locking hole 20b, and to provide two locking holes would have been an obvious duplication of parts, for better latching.
Regarding claim 9, Zhao et al discloses a pair of first locking portions 121 is provided at an inside of the first sidewalls, the first locking portions are capable of deforming in the first direction.
Regarding claim 11, Zhao et al discloses the first locking portion comprises a cantilever arm 121 unitarily extending from the base.
Regarding claim 12, Zhao et al discloses the cantilever arm 121 is provided with a locking boss 12111 at a front end thereof, the locking boss is disposed at an upper portion of the front end of the cantilever arm.
Regarding claim 13, Zhao et al substantially discloses the claimed invention, including a cable connector 200 comprising: a second seat 4 defining a front face, two small faces and two larger faces perpendicular to each other, a plurality of passageways 40 opening through the front face and one of the large faces; and a plurality of second terminals 5 received in the passageways; wherein each of the small faces defined a first locking portion 422.  Hanyu et al discloses a large face defining a second locking section 327 ( to engage first locking section 20b), and to provide Zhao et al with this type of structure thus would have been obvious, to better prevent separation between the connectors.
Regarding claim 14, to form the second locking section of two locking bumps such as 327 of Hanyu et al would have been an obvious duplication of parts, to better prevent separation between the connectors.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches two longitudinal slots aligned with the first locking portions and surrounding the respective first locking portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833